      Case 4:17-cv-03527 Document 37 Filed on 10/07/19 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARYANNE DENNER                              §
    Plaintiff                                §
                                             §               CIVIL ACTION NO. 4:17-cv-3527
v.                                           §
                                             §
TEXAS DEPARTMENT OF                          §
CRIMINAL JUSTICE                             §
     Defendant                               §               JURY DEMANDED

                             PLAINTIFF’S MOTION IN LIMINE

       Plaintiff, Maryanne Denner, moves in limine, prior to the voir dire examination and out

of the presence and hearing of the jury panel, that the Court order all parties, attorneys, and

witnesses not to refer, directly or indirectly, in any manner whatsoever, in the presence of the

jury panel, or the jury finally selected to try this case, to any of the following matters without

first approaching the Court out of the presence of the jury or jury panel, so that the Court may

determine the admissibility or relevancy of such matters before they are injected into the case in

the presence of the jury or jury panel. The matters are set forth in the attached proposed Order.
     Case 4:17-cv-03527 Document 37 Filed on 10/07/19 in TXSD Page 2 of 5



                                            Respectfully submitted,

                                     By:     /s/ Nasim Ahmad
                                            Nasim Ahmad
                                            Texas Bar No. 24014186
                                            nahmad@cline-ahmad.com
                                            Dwain Capodice
                                            Texas Bar No. 24031915
                                            dwaincapodice@gmail.com
                                            AHMAD & CAPODICE, PLLC
                                            24900 Pitkin, Suite 300
                                            The Woodlands, Texas 77036
                                            Telephone: (832) 767-3207
                                            Telecopier: (281) 864-4379

                                            ATTORNEY FOR PLAINTIFF
                                            MARYANNE DENNER

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was forwarded to
all counsel of record on this the 7th day of October, 2019, as follows:

Penny Maley
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711

                                            /s/ Nasim Ahmad
                                            Nasim Ahmad




                                                2
      Case 4:17-cv-03527 Document 37 Filed on 10/07/19 in TXSD Page 3 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MARYANNE DENNER                               §
    Plaintiff                                 §
                                              §              CIVIL ACTION NO. 4:17-cv-3527
v.                                            §
                                              §
TEXAS DEPARTMENT OF                           §
CRIMINAL JUSTICE                              §
     Defendant                                §              JURY DEMANDED

                                      ORDER IN LIMINE

       After hearing the arguments of counsel, and reviewing the applicable authorities, the

Court hereby orders that Defendant and its counsel are precluded from referring to, discussing, or

eliciting testimony on any of the following issues, without first approaching the Court out of the

presence of the jury, so that the Court may determine the admissibility of such matters before

they are introduced into the case.

       1.      Any mention during opening statement that “anybody can file a lawsuit” or that
               suggestion that the case has not been subject to a factual review.

                       GRANTED _______                       DENIED _______

       2.      Any references or suggestions that the lawsuit has been instigated, contrived, or
               encouraged by Plaintiff’s attorneys. Such an argument is demeaning to the
               profession and violates the Texas Lawyer’s Creed.

                       GRANTED _______                       DENIED _______

       3.      That counsel for the Defendants not express their personal opinions regarding the
               case. Wallace v. Liberty Mutual Insurance Co., 413 S.W.2d 787 (Tex. Civ. App.-
               -Houston 1967, writ ref’d n.r.e.).

                       GRANTED _______                       DENIED _______

       4.      Any suggestion that any specific issues in this case are “Plaintiff’s” issues or
               issues that will permit Plaintiffs’ recovery or “defensive” issues or issues that will
               defeat Plaintiffs’ recovery. Any such argument or inference would have the effect
               of advising the jury or jury panel of the effect of its answers to special issues in



                                                  3
Case 4:17-cv-03527 Document 37 Filed on 10/07/19 in TXSD Page 4 of 5



       violation of the law and would clearly prejudice the right of the Plaintiffs to a fair
       trial.

              GRANTED __________                     DENIED __________

 5.    Any references or suggestions that Plaintiff has engaged in extraneous specific
       instances of bad conduct. Under the Federal Rules of Civil Evidence, testimony
       concerning extraneous bad acts is inadmissible unless such acts are probative of
       untruthfulness. FED. R. EVID. 608.

              GRANTED __________                     DENIED __________

 6.    Any reference that Plaintiff previously asserted any other claims against
       Defendant or that Plaintiff dismissed any such claim. Any such remarks would be
       extremely prejudicial, irrelevant, and would make it impossible for Plaintiff to
       receive a fair trial. FED. R. EVID. 401, 403.

              GRANTED __________                     DENIED __________

 7.    Any evidence or arguments of the effect of the case, verdict, or judgment on the
       Defendant, its finances, its ability to increase employment or retain employees,
       the effect on current or future employees or a suggestion that the taxpayers would
       be required to pay the judgment.

              GRANTED _______                        DENIED _______

 8.    Any reference to the fact that the jury’s verdict is not the final, binding
       determination of liability or damages. Any such remarks would be extremely
       prejudicial to Plaintiffs and would make it impossible for Plaintiffs to receive a
       fair trial. FED. R. EVID. 403.

              GRANTED __________                     DENIED __________

 9.    Any mention of the Plaintiffs’ right to recover pre-judgment and post-judgment
       interest.

              GRANTED _______                        DENIED _______

 10.   Any reference to the fact that the Plaintiff has filed a Motion in Limine requesting
       relief from the Court or that such relief has been granted by this Court. Any
       reference to this Motion in Limine or any relief that might have been granted
       would be so prejudicial as to deprive the Plaintiff of a fair trial.

              GRANTED _______                        DENIED _______




                                         4
Case 4:17-cv-03527 Document 37 Filed on 10/07/19 in TXSD Page 5 of 5




 SIGNED on this the _____ day of ________________, 2019.



                                  ___________________________________
                                  HONORABLE ALFRED H. BENNETT
                                  UNITED STATES DISTRICT JUDGE




                                     5
